Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 2/14/2022.  Claims 1-20 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9105014 and US Patent 10158589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a system comprising memory when executed by a processor, perform the method of responsive to a recipient at a computing device selecting an embedded avatar representing a sender that is embedded in a first electronic communication sent by the sender, providing an interface through which the recipient interacts to submit a query to the sender via the embedded avatar, wherein the first electronic communication comprises an email or an instant message; receiving the query via a communication protocol; parsing and analyzing the received query: retrieving an answer corresponding to the parsed and analyzed query from electronic communications sent or received by the sender; sending the answer to the computing device; and initiating display of the answer via the embedded avatar on the computing device.  It is to be noted that it is the combination of all limitations that renders this claim allowable. Claims 3-5 and 7-10 are allowed based on their dependency on their parent independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.